Opinion issued January 29, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00091-CV
                            ———————————
                  IN RE ALPHAMAR GROUP, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Alphamar Group, Inc., has filed a petition for writ of mandamus

asserting that the trial court indicated at a hearing that it would be imposing “death

penalty sanctions” against relator striking relator’s evidence and precluding relator

from introducing evidence at trial.1 In conjunction with petition, relator has filed a



1
      The underlying case is M&M Protection, LLC v. Alphamar Group. Inc., cause
      number 1093580, pending in the County Civil Court at Law No. 3 of Harris County,
      Texas, the Honorable LaShawn Williams presiding.
motion for an emergency stay of trial proceedings pending our decision on the

petition. We deny the petition and dismiss the stay motion as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                         2